Martin, J.,

delivered the opinion of the court.
The defendant, Rice, is appellant from a judgment on his promissory note; he pleaded the general issue, and that the plaintiffs had not set out their full Christian names. He required the plaintiffs to prove their title to the note. The plaintiffs in the petition are called George M. Lee and P. A. Hardy.
The Code of Practice, article 172, No. 1, requires, that the petition contain the name and surname of the plaintiff. In that under consideration, the plaintiff, Hardy’s surname is only given. We have only the initials P. A. instead of his other or Christian name., These letters may signify Peter Anthony, Paul Andrew, or any other names having the same initials. This is not a sufficient compliance with the law: and the District Court, in our opinion, erred, in disregarding the defendant’s exception in this respect.
It is,- therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that the case be remanded for further proceedings according to law, and that the plaintiff and appellee pay the costs of the appeal.